DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Response to Amendment
The amendment filed on 8/11/2022 is acknowledged. Accordingly, claims 4-5 and 12-13 have been cancelled, claims 1 and 18 have been amended, thus currently claims 1-3, 6-11 and 14-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extending directions of the two crossing slits are respectively parallel to extending directions of two edges of the circuit element of claims 1 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11 and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “wherein one protrusion corresponds to one circuit element in the top view of the backlight module” in lines 16-17, is unclear.
The protrusion has being introduced as a part of the reflective sheet, and more specifically, “a protrusion”, points to one element of the reflective sheet (see line 9). Similarly, the circuit element has been claimed as one element of the backlight module (see line 4). However, the claim has not specified there are more than one protrusion and more than one circuit element, so that a one to one correspondence occurs.
For purpose of Examination, the Examiner has interpreted the phrase above to mean: 
“the circuit element comprises a plurality of circuit elements;
the protrusion comprises a plurality of protrusions; 
wherein one of the plurality of protrusions corresponds to one of the plurality of circuit elements in the top view of the backlight module”

Claims 2-3 and 6-11 and 14-17 are rejected as they depend from claim 1 

In claim 18, the phrase “wherein one protrusion corresponds to one circuit element in the top view of the backlight module” in lines 18-19, is unclear.
The protrusion has being introduced as a part of the reflective sheet, and more specifically, “a protrusion”, points to one element of the reflective sheet (see line 11). Similarly, the circuit element has been claimed as one element of the display device (see line 5). However, the claim has not specified there are more than one protrusion and more than one circuit element, so that a one to one correspondence occurs.
For purpose of Examination, the Examiner has interpreted the phrase above to mean: 
“the circuit element comprises a plurality of circuit elements;
the protrusion comprises a plurality of protrusions; 
wherein one of the plurality of protrusions corresponds to one of the plurality of circuit elements in the top view of the backlight module”

Claims 19-20 are rejected as they depend from claim 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya Kenji (JP 2013182076 A, hereinafter “Tsuchiya”, cited in IDS 11/5/2021) in view of Kasai et al. (US 20120099050 A1, hereinafter, “Kasai”, previously cited by the Examiner).

Regarding claim 1, Tsuchiya teaches a backlight module (backlight unit 7, see figures 3-4 and 7), comprising: 
a substrate (substrate 14, see fig 3); 
a light-emitting element (light emitting unit 13, see fig 3) bonded onto the substrate (14); 
a circuit element (element 18, see fig 7) bonded onto the substrate and electrically connected (as seen in fig 4) to the light-emitting element (13); and 
a reflective sheet (reflective layer 11, see fig 3) disposed on the substrate (14) and having a first opening (opening 11c, see fig 3), 
wherein the first opening (11c) at least exposes (evident from fig 7) the light-emitting element (13), and at least a portion of a surface (portion surface of 18) of the circuit element (18) is made reflective (white color paint on 18, see p. 5,  ¶ 6).

Tsuchiya does not explicitly teach wherein the reflective sheet further comprises a protrusion, wherein the protrusion is disposed corresponding to a position of the circuit element, and the protrusion covers the circuit element; and
wherein the protrusion has an opening, the opening is formed of two crossing slits, and extending directions of the two crossing slits are respectively parallel to extending directions of two edges of the circuit element in a top view of the backlight module, 
wherein one protrusion corresponds to one circuit element in the top view of the backlight module.

Kasai teaches a backlight module (backlight unit 49, see figures 1 and 10) that includes a reflective sheet (reflection sheet 42) configured to reflect light from a light emitting element (LED 22, see fig 1) towards a display panel (display device 69, see fig 1) and a circuit element (connector 25, see fig 10);
wherein the reflective sheet (42) further comprises a protrusion (protrusion formed by H-shaped cut 42a, see fig 10), wherein the protrusion (formed buy 42a) is disposed corresponding to a position (above 25) of the circuit element (25), and the protrusion (formed by 42a) covers the circuit element (25),
wherein the protrusion (formed by cut 42a) has an opening (as seen in fig 10), the opening (opening of 42a) is formed of two crossing slits (see slits parallel to each other), and extending directions of the two crossing slits (see slits extending upwards-downwards and sideways, as seen in fig 10) are respectively parallel (evident from figure 10) to extending directions (see sides of 25 extending upwards-downwards and sideways, as seen in fig 10) of two edges (edges of 25) of the circuit element (25) in a top view of the backlight module (view of fig 10), 
wherein one protrusion (see one protrusion formed by 42a on one circuit element 25 in fig 10) corresponds to one circuit element (25) in the top view of the backlight module (as seen in fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflection sheet as taught by Kasai into the teachings of Tsuchiya so that the unexpected shadow arising in the diffusion plate and quality of light are improved.  One of ordinary skill in the art would have been motivated to make this modification to avoid dark and/or bright spots.

Regarding claim 2, Tsuchiya teaches wherein the reflective sheet (11) further has a second opening (opening 11d, see fig 7), and 
the backlight module (7) further comprises: 
a reflective material (white paint, see p. 5,  ¶ 6), 
wherein the second opening (11d) exposes the circuit element (18), and 
the reflective material (white paint) is coated on the surface of the circuit element (18).

Regarding claim 3, Tsuchiya teaches wherein the reflective material (white paint) is a white glue or a white paint (see p. 5,  ¶ 6).

Regarding claim 14, Tsuchiya teaches wherein the circuit element (18) comprises a driving IC, a gate driver (since 18 is a mosfet), a capacitor, or a resistor.

Regarding claim 15, Tsuchiya teaches wherein the circuit element (18) and the light-emitting element (13) are disposed on a same surface (upper surface of 14) of the substrate (14).

Regarding claim 18, Tsuchiya teaches display device (display unit 8, see figures 1, 3-4 and 7) comprising: 
a backlight module (7), comprising: 
a substrate (14); 
a light-emitting element (13) bonded onto the substrate (14); 
a circuit element (18) bonded onto the substrate (14) and electrically connected (as seen in fig 4) to the light-emitting element (13); and 
a reflective sheet (11) disposed on the substrate (14) and having a first opening (11c), 
wherein the first opening (11c) at least exposes the light-emitting element (13), and 
at least a portion of a surface (surface portion of 18) of the circuit element (18) is made reflective (white paint, see p. 5,  ¶ 6); and 
a display panel (display unit 4, see fig 3) disposed on the backlight module (7).

Tsuchiya does not explicitly teach wherein the reflective sheet further comprises a protrusion, wherein the protrusion is disposed corresponding to a position of the circuit element, and the protrusion covers the circuit element; and
wherein the protrusion has an opening, the opening is formed of two crossing slits, and extending directions of the two crossing slits are respectively parallel to extending directions of two edges of the circuit element in a top view of the backlight module wherein one protrusion corresponds to one circuit element in the top view of the backlight module.

Kasai teaches a backlight module (backlight unit 49, see figures 1 and 10) that includes a reflective sheet (reflection sheet 42) configured to reflect light from a light emitting element (LED 22, see fig 1) towards a display panel (display device 69, see fig 1) and a circuit element (connector 25, see fig 10);
wherein the reflective sheet (42) further comprises a protrusion (protrusion formed by H-shaped cut 42a, see fig 10), wherein the protrusion (formed buy 42a) is disposed corresponding to a position (above 25) of the circuit element (25), and the protrusion (formed by 42a) covers the circuit element (25),
wherein the protrusion (formed by cut 42a) has an opening (as seen in fig 10), the opening (opening of 42a) is formed of two crossing slits (see slits parallel to each other), and extending directions of the two crossing slits (see slits extending upwards-downwards and sideways, as seen in fig 10) are respectively parallel (evident from figure 10) to extending directions (see sides of 25 extending upwards-downwards and sideways, as seen in fig 10) of two edges (edges of 25) of the circuit element (25) in a top view of the backlight module (view of fig 10), 
wherein one protrusion (see one protrusion formed by 42a on one circuit element 25 in fig 10) corresponds to one circuit element (25) in the top view of the backlight module (as seen in fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflection sheet as taught by Kasai into the teachings of Tsuchiya so that the unexpected shadow arising in the diffusion plate and quality of light are improved.  One of ordinary skill in the art would have been motivated to make this modification to avoid dark and/or bright spots.

Regarding claim 19, Tsuchiya teaches wherein the backlight module (7) further comprises 
a diffuser (diffusion layer in light guide unit 12, see p. 2,  ¶ 6) and an optical film (prism layer 7a, see fig 3), 
wherein the diffuser (diffusion layer) is disposed on the substrate (14), and the optical film (7a) is disposed on the diffuser (diffusion layer).

Regarding claim 20, Tsuchiya teaches wherein the diffuser (diffusion layer in 12) is located between the display panel (4) and the substrate (14), and a distance (see distance between ) between the diffuser (diffuser layer in 12) and the substrate (14), but 
Tsuchiya does not explicitly teach the distance is less than or equal to 5 mm.
However, one of ordinary skill would have considered reducing the distance between optical films and substrate for smaller devices implementation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the distance as taught by Tsuchiya to be less than or equal to 5 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), One of ordinary skill would have been motivated to make this modification to further reduce the overall dimensions of the device, as size reduction is paramount in smaller electronic devices.

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Kumamoto et al. (US 20180240420 A1, hereinafter, “Kumamoto”, cited in IDS 11/5/2021).

Regarding claims 6-7 and 10-11, Tsuchiya does not explicitly teach wherein the protrusion has a two-by-two-grid shape; and
wherein vertices of the protrusion correspond to vertices of the circuit element; and
wherein edges of the protrusion correspond to and are parallel to edges of the circuit element; and
wherein the protrusion and the reflective sheet are integrally formed.

Kumamoto teaches a backlight module (video display device, see figures 1- 5) that includes a reflective sheet (reflection sheet 30) configured to reflect light from a light emitting element (light source substrates 20, see fig 2) towards a display panel (display panel 70, see fig 2);
wherein the reflective sheet (30) further comprises a protrusion (partitioning wall portion 31, see fig 4), 
wherein the protrusion (37) is disposed corresponding to a position (above 22) of the circuit element (22), and the protrusion (31) covers the circuit element (22); and
wherein the protrusion (31) has a two-by-two-grid shape (as the protrusions are shown as being in at least in a symmetrical arrangement); and
wherein vertices (see lower vertices of 31, not labeled but seen in fig 5) of the protrusion (31) correspond to vertices (see vertices of 22, not labeled but seen in fig 5) of the circuit element (22); and
wherein edges (see lower edges of two slope portions 37 in fig 5) of the protrusion (31) correspond to and are parallel (evident from cross-section of figure 5) to edges (see outer edges of 22, not labeled but seen in fig 5) of the circuit element (22); and
wherein the protrusion (31) and the reflective sheet (30) are integrally formed (as seen in fig 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflection sheet as taught by Kumamoto into the teachings of Tsuchiya since the overlap of light illuminated by the protrusion from a mutually adjacent light emitting element is reduced. One of ordinary skill in the art would have been motivated to make this modification so that the display panel is illuminated by more exact brightness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Katsuki et al. (JP 4364184 B2, hereinafter, “Katsuki”, cited in IDS 11/5/2021).

Regarding claims 8-9, Tsuchiya does not explicitly teach wherein the protrusion has a perforated line, and the perforated line is provided corresponding to edges of the protrusion; and 
wherein the perforated line is multiple discontinuous indentations formed on the edges of the protrusion; and
Katsuki teaches a reflective sheet (reflection plate 10, see figures 1-5) configured to reflect light from a light emitting element (fluorescent tube 32, see fig 3);
wherein the protrusion (protruding portion 1b) has a perforated line (see line with perforations 12, 14, see fig 1), and the perforated line (line with 12, 14) is provided corresponding to edges (side edges of 1b) of the protrusion (1b); and
wherein the perforated line (line with 12, 14) is multiple discontinuous indentations (as seen in fig 5) formed on the edges (side edges of 1b) of the protrusion (1b); and
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the perforated line as taught by Katsuki into the teachings of Tsuchiya in order to provide a path for heat dissipation of accumulated heat under the reflective sheet. One of ordinary skill in the art would have been motivated to make this modification so that the reflective sheet is not warped and thus affect the optical performance of the reflection sheet.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Murase et al. (US 5207493 A, hereinafter, “Murase”, previously cited by the Examiner).

Regarding claim 16, Tsuchiya does not explicitly teach wherein a material of the reflective sheet is a white polyester.
Murase teaches a backlight module (edge light panel device 20, see figures 10-11) having a reflective sheet (reflection layer 29);
wherein a material (polyester) of the reflective sheet (29) is a white polyester (white polyester sheet, see col 6, lines 60-61).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the reflective sheet as taught by Murase into the teachings of Tsuchiya in order to improve the reflectivity of the reflection sheet. One of ordinary skill would have been motivated to make this modification because white polyester has a reflection factor of 97% and thus light loses are avoided.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view Kasai as applied to claim 1 above, and further in view of Johnson Harold (US 3860424 A, hereinafter, “Johnson”, previously cited by the Examiner).

Regarding claim 17, Tsuchiya does not explicitly teach wherein the substrate comprises a pad and another pad, 
the light-emitting element is bonded onto the substrate via the pad, and 
the circuit element is bonded onto the substrate via the another pad.
Johnson teaches a substrate (ceramic substrate 10, see figure 1) for LED displays (see abstract) and having a light emitting element (LEDs) and a circuit element (IC chip);
wherein the substrate (10) comprises a pad (bonding region 11a) and another pad (bonding region 11b), 
the light-emitting element (LEDs) is bonded onto the substrate (10) via the pad (11a), and 
the circuit element (IC chip) is bonded onto the substrate (10) via the another pad (11b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to bond the light emitting element and circuit element as taught by Johnson into the teachings of Tsuchiya, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to enhance positioning of electric components on the substrate. 

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.

Applicant argues in page 8, that Kasai fails to disclose the technical feature of "one protrusion corresponds to one circuit element in the top view of the backlight module" as recited in the amended claims 1 and 18, stating that the connector 25 disclosed by Kasai is a two connector 25, and not one.

The Examiner respectfully disagrees,
Kasai teaches the connector shown in fig 8 is one element. Kasai further discloses the connector 25 having a plurality of subcomponents, at the ends and in the middle section of the connector 25 (wire harness 25a), however, these are subcomponents of one same element disclosed by Kasai. Thus, Kasai certainly teaches the protrusion on the circuit element, as required by the claim.
Additionally, according to the Applicant’s disclosure (see ¶ 23), the circuit element is not limited to a specific one, and the circuit element can be a variety of elements connected to the light sources, including driving IC, gate drivers, capacitors, and/or resistors, are known for having multiple subcomponents. Thus, the newly added limitation, which appear to require a correspondence of one to one (see 112 rejection above), lacks criticality. 

Applicant argues in pages 8-9 that Kumamoto also fails to disclose the technical feature of "one protrusion corresponds to one circuit element in the top view of the backlight”, 

The Examiner respectfully disagrees, for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875